DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of January 25, 2021 are hereby accepted as FORMAL.
Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofbeck et al (US 2006/0180377 A1), hereinafter Hofbeck et al (‘377).
Looking, first, to independent claim 1, the “vehicle” (line 1) is plainly disclosed in Hofbeck et al (‘377), noting, for example, Figure 1 and paragraph [0001].
The claim 1 limitation, “at least one station to accommodate an occupant of the vehicle” (line 2) is met by any of the “seats 2” in Hofbeck et al (‘377), noting, for example, paragraph [0042] at lines 6-9.
The claim 1, “radar-reflective surface” (line 3) is met in Hofbeck et al (‘377) by any of the “reflectors 12,” noting, for example, Figure 4.  Further, it is noted that any surface within the vehicle in Hofbeck et al (‘377) would be a “radar-reflective surface.”
The claim 1, “radar transceiver configured to use the radar reflective surface to detect an occupant of the at least one station” (lines 4-5) is met in Hofbeck et al (‘377) by radar transceiver SE, noting, for example, paragraph [0051] at lines 4-9.
In that each and every claimed feature set forth in independent claim 1 is plainly disclosed in Hofbeck et al (‘377), independent claim 1 is anticipated by Hofbeck et al (‘377).
Now, taking independent claim 9 next, the “vehicle” (line 1) is plainly disclosed in Hofbeck et al (‘377), noting, for example, Figure 1 and paragraph [0001].
The claim 9 “multiples stations to each accommodate an occupant of the vehicle” (line 2) is met by the “seats 2” in Hofbeck et al (‘377), noting, for example, paragraph [0042] at lines 6-9.
The claim 9, “radar transceiver configured to examine each of the multiple stations to determine whether that station has an occupant” (lines 3-4) is met in Hofbeck et al (‘377) by radar transceiver SE, noting, for example, paragraph [0051] at lines 4-9.
In that each and every claimed feature set forth in independent claim 9 is plainly disclosed in Hofbeck et al (‘377), independent claim 9 is anticipated by Hofbeck et al (‘377).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbeck et al (‘377).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person with a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of vehicle sensor systems.
The further limitations of dependent claim 2 are not met by Hofbeck et al (‘377).  However, Hofbeck et al (‘377) discloses generally that all of the “seats 2” in the vehicle are “covered by the wave field H from one transmit unit” (paragraph [0042] at lines 6-9), where the “wave field H” is produced by the radar transceiver SE, as illustrated in Figure 1.  In that the Hofbeck et al (‘377) radar transceiver must have some type of antenna in order to transmit and to receive the radar signals, it would have been obvious to one of ordinary skill-in-the-art that any suitable type of antenna could be used in Hofbeck et al (‘377), including the old and well-known “antenna array.”  Alternatively, with respect to dependent claim 2, the “antenna array” is met by the “dielectric emitters” as mentioned in Hofbeck et al (‘377) in paragraph [0061] at lines 4-13.
Regarding the further limitations of dependent claim 3, these would be met by Hofbeck et al (‘377) as applied above to dependent claim 2 and to independent claim 1.  Please note in Figure 1 of Hofbeck et al (‘377) that there is a “line of sight” for at least the two front seats of the vehicle.
As for the further limitations of dependent claim 4, although the roof of the vehicle is not used as a “radar-reflective surface” in the sense in which the Hofbeck et al (‘377) “reflectors 12” are, in that the vehicle roof would reflect the radar beams, it would have been obvious to one of ordinary skill-in-the-art to try to use the roof as a reflector in guiding the beams to each of the seats, with a reasonable expectation of success, for the advantage of reducing the number of “reflectors 12,” thereby reducing cost and the number of elements in the system.
Similarly, as for the further limitations of dependent claim 5, although Hofbeck et al (‘377) does not disclose attaching the “reflectors 12” to the vehicle roof, it would have been obvious to try to attach one or more of the Hofbeck et al (‘377) “reflectors 12” to the vehicle roof with a reasonable expectation of success.
With respect to the further limitations of dependent claim 6, it is not entirely clear if the radar transceiver SE is “attached to or incorporated in a dashboard of the vehicle,” but Figure 1 seems to suggest that the radar transceiver SE is near or on the dashboard.  With Figure 1 of Hofbeck et al (‘377) in mind, it would have been obvious to one of ordinary skill-in-the-art to attach the Hofbeck et al (‘377) radar transceiver SE to the vehicle dashboard to optimize the line of sight to the seats in the vehicle.  Further, it would have been obvious to one of ordinary skill-in-the-art to incorporate the Hofbeck et al (‘377) radar transceiver SE into the vehicle dashboard to optimize the line of sight to seats in the vehicle while providing physical protection to the radar transceiver SE.
Next, taking the further limitations of dependent claim 7, these are met by Hofbeck et al (‘377) as applied above to dependent claim 6 and to claim 1 in that any of the seats of the second row in Hofbeck et al (‘377) is a station that is being monitored, since Hofbeck et al (‘377) monitors all of the vehicle seats.
The remarks with respect to the further limitations of dependent claim 8 are substantially those made above with respect to dependent claim 7.  Further, it would have been obvious to one of ordinary skill-in-the-art that the general principle of Hofbeck et al (‘377) in monitoring the seats in a vehicle could be extended to a “third row of seating,” for example, if the “vehicle” were a van or a bus.
The remarks with respect to the further limitations of dependent claim 10 are substantially those made above with respect to dependent claim 2.
The further limitations of dependent claim 11 are met by Hofbeck et al (‘377) as applied above to dependent claim 10 and to independent claim 9.
The remarks with respect to the further limitations of dependent claim 12 are substantially those made above with respect to dependent claim 3.
The remarks with respect to the further limitations of dependent claim 13 are substantially those made above with respect to dependent claim 4.
The remarks with respect to the further limitations of dependent claim 14 are substantially those made above with respect to dependent claim 6.
The remarks with respect to the further limitations of dependent claim 15 are substantially those made above with respect to dependent claim 7.

Allowable Claims
Claims 16-20 are allowable over the prior art of record.
The text of independent claim 16 is as follows:
“16. A multi-station occupancy detector that comprises: an antenna array; a radar transceiver coupled to the antenna array to provide transmit signals and to accept receive signals; a memory having a set of azimuth-elevation-range parameter values for each of multiple stations configured to accommodate vehicle occupants; and a controller configured to adjust relative phases of the transmit signals and analyze receive signals in accordance with each set of azimuth-elevation-range parameter values to derive radar measurements indicating occupancy of each of the multiple stations.”  (Bold added).
Regarding independent claim 16, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 17-20 is allowable over the prior art of record in that each of these claims depends ultimately from allowable, independent claim 16.


Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hofbeck et al (‘470) is of general interest for the disclosure related to using a radar transceiver within a vehicle for occupancy detection with reflectors.  In Hofbeck et al (‘470), please note in paragraph [0053] that the radar transceiver can be in the dash boards.
Hofbeck et al (‘347) is of general interest for the disclosure related to using a radar transceiver within a vehicle for occupancy detection with reflectors.  In Hofbeck et al (‘347), please note in paragraph [0068] the teaching the arrangement of reflectors.
Hofbeck et al (‘035) is of general interest for the disclosure related to using a radar transceiver within a vehicle for occupancy detection with reflectors.
Hofbeck et al (‘736) is of general interest for the disclosure related to using a radar transceiver within a vehicle for occupancy detection with reflectors.  In Hofbeck et al (‘736), please note in paragraph [0051] that it is disclosed to place the radar transceiver in the instrument panel, and, please note that in paragraph [0065] the teaching regarding reflectors.
Ben Khadhra et al (‘965) is of general interest for the disclosure relating to occupancy detection in a vehicle using a radar.
Each of Breed et al (‘103) and Breed et al (‘462) is of general interest for the disclosure relating to the use of radar in occupancy detection within a vehicle.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648